
	

113 S535 IS: Regulation Costs to Small Business Act
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 535
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Mr. Rubio (for himself,
			 Mr. Risch, Mr.
			 Enzi, Mr. Johnson of
			 Wisconsin, Mrs. Fischer,
			 Mr. Vitter, Mr.
			 Paul, and Mr. Scott)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require a study and report by the Small Business
		  Administration regarding the costs to small business concerns of Federal
		  regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Regulation Costs to Small Business
			 Act.
		2.Small Business
			 Administration study on the cost of Federal regulations
			(a)In
			 generalThe Administrator shall conduct an annual study of the
			 total costs to small business concerns of Federal regulations.
			(b)RequirementIn
			 conducting the study required under subsection (a), the Administrator shall use
			 a methodology that is substantially similar to the methodology used in
			 conducting the study described in the report entitled The Impact of
			 Regulatory Costs on Small Firms (September 2010), prepared on behalf of
			 the Office of Advocacy of the Administration.
			(c)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Administrator shall submit to Congress a report on the findings
			 of the study conducted under subsection (a), which shall include an estimate of
			 the total annual costs of Federal regulations to small business concerns, by
			 agency, as such term is defined in section 551 of title 5, United States
			 Code.
			(d)Funding
				(1)In
			 generalThe Administration shall carry out this section using
			 unobligated funds otherwise made available to the Administration.
				(2)Sense of
			 Congress regarding fundingIt is the Sense of Congress that no
			 additional funds should be made available to the Administration to carry out
			 this Act.
				3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively; and
			(2)the term
			 small business concern has the same meaning as in section 3 of
			 the Small Business Act (15 U.S.C. 632).
			
